FILED
                            NOT FOR PUBLICATION
                                                                             JUL 12 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10374

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00765-HG-2

 v.
                                                 MEMORANDUM*
RAMON BONILLA-GALEAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                  Helen W. Gillmor, Senior District Judge, Presiding

                               Submitted July 8, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Ramon Bonilla-Galeas appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for conspiracy to

distribute and possess with intent to distribute 50 grams of methamphetamine, in

violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A). Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Bonilla-Galeas’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Bonilla-Galeas the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief with respect to the

conviction. We therefore affirm the conviction.

         Bonilla-Galeas entered into a plea agreement that included an appeal waiver

with respect to the sentence. The record discloses no arguable issue as to the

validity of that waiver except with respect to raising an ineffective assistance of

counsel claim. Because Bonilla-Galeas was advised at the change of plea hearing

that he had a right to challenge the sentence based on ineffective assistance of

counsel, he is not precluded from raising such an issue on appeal. See Rule

11(b)(1)(N); see also United States v. Arellano-Gallegos, 387 F.3d 794, 797 (9th

Cir. 2004). We nevertheless decline to review an ineffective assistance of counsel

claim by Bonilla-Galeas because this is not one of those rare cases where such

review is warranted on direct appeal. See United States v. Rahman, 642 F.3d 1257,

1260 (9th Cir.2011) (holding that we review ineffective assistance of counsel


                                           2
claims on direct appeal only in the unusual cases where the record is sufficiently

developed or the legal representation is so obviously inadequate that it denies a

defendant his Sixth Amendment right to counsel). We dismiss the remainder of

Bonilla-Galeas’s appeal of the sentence based on the appeal waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      We remand to the district court with instructions to correct the judgment to

reflect that counts 2, 3, and 4 of the indictment are dismissed. See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

correct the judgment).

      AFFIRMED in part; DISMISSED in part; REMANDED to correct the

judgment.




                                          3